Citation Nr: 0409319	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  He served in the Republic of Vietnam during 
the Vietnam Era from November 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective May 20, 1997.  The veteran's disability 
rating was increased to 70 percent, effective May 20, 1997, 
via a June 1998 rating decision.  Jurisdiction of the 
veteran's claims folder comes to the Board from the RO 
located in Montgomery, Alabama.

A hearing was held before a hearing officer in April 1998.  A 
hearing was held before the undersigned Acting Veterans Law 
Judge in March 2003.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The March 2003 hearing transcript reflects that the veteran 
testified that his service-connected condition worsened 
during the pendency of this appeal and that he had received 
in-patient care due to his PTSD.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most recent records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).



As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Obtain the veteran's treatment 
records from the Vet Center located in 
Columbia, South Carolina from November 
1997 to the present.

3.  Obtain the veteran's VA treatment 
records from the Dorn/Columbia VA medical 
facilities located in South Carolina from 
December 1998 to the present.

4.  Obtain the veteran's VA treatment 
records from the VA medical facility 
located in Murfreesboro, Tennessee.

5. Obtain the veteran's VA treatment 
records from the Huntsville and 
Birmingham VA medical facilities located 
in Alabama from September 2001 to the 
present.

6.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and extent of his service-
connected psychiatric condition.  The 
examiner is requested to identify all 
symptoms related to the veteran's 
service-connected PTSD.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning that 
reflects only his service connected PTSD.  
The examiner should also offer an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
veteran's PTSD, to include what types of 
employment activities would be limited 
due solely to the veteran's 
service-connected PTSD, exclusive of any 
other physical or nonservice-connected 
psychiatric impairment.  The examiner 
should also describe how the symptoms of 
the veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships exclusive of any 
nonservice-connected psychiatric 
disability or physical disability.  A 
complete rationale for all opinions 
offered should be provided.  Send the 
claims folder to the examiner for review.

7.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since September 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




